                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



BARRIO BROS., LLC. ET AL.,            )      CASE NO.1:18CV2052
                                      )
                       Plaintiff,     )       JUDGE CHRISTOPHER A. BOYKO
                                      )
               Vs.                    )
                                      )
REVOLUCION, LLC, ET AL.,              )       OPINION AND ORDER
                                      )
                       Defendant.     )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on a Motion for Temporary Restraining Order

(“TRO”) and Preliminary Injunction (ECF # 5) by Barrio Bros., LLC., Justin Hughes,

LLC., Tres Amigos Lakewood, LLC., Thomas Leneghan and Sean Fairbairn

(“Plaintiffs”). For the following reasons, the Court denies Plaintiffs’ Motion.

        Plaintiffs filed their Complaint for Injunctive Relief and Money Damages on

September 7, 2018 and filed their Motion for TRO on November 2, 2018. On November

6, 2018, the Court held an attorneys only conference in chambers. The Court set a short

briefing scheduled and stayed the filing of an Answer to allow Defendants the

opportunity to focus on their Opposition Brief. Defendants’ Opposition and Plaintiffs’

Reply have been filed and the matter is ripe for ruling.

       According to Plaintiffs’ Complaint and Motion, Plaintiffs’ have owned and

operated a chain of build-your-own taco restaurants known as Barrio since 2012. Besides

Barrio Tremont and Barrio Lakewood, there are four additional Barrio restaurants in

Cleveland Heights, Willoughby and the Gateway District. Also, Barrio Bros. has an
ownership interest in a Barrio restaurant in Portsmouth, New Hampshire. Plaintiffs

contend these restaurants have unique and inherently distinctive trade dress. Defendant

Joseph Kahn was a 6% shareholder in Justin Hughes, LLC., owner of the Tremont

Barrio, but was terminated from employment with Barrio in 2013. Pursuant to a

settlement agreement in 2014, Kahn surrendered his equity position in Barrio. Pursuant

to the terms of the settlement agreement, Kahn was permitted to open his own Mexican-

themed restaurant utilizing a build-your-own concept. However, the settlement

agreement prohibits Defendants’ use of Plaintiffs’ intellectual property and further

prohibits Defendants from associating any new restaurant with Barrio or using Barrio’s

trademarks.

       Despite these restrictions, Plaintiffs allege Defendants have opened a number of

restaurants primarily in the Columbus, Ohio area, named Condado Tacos, beginning in

2014 that use Barrio-like themes and marks. Plaintiffs argue that Defendants have

misappropriated Barrio’s trade dress and trade secrets such that patrons will be confused

as to any connection, association, sponsorship or affiliation between Condado Tacos and

Barrio Bros. For example: Servers are informally dressed in street clothes. The

furnishings are simple unclothed tabled and chairs. Each table has a table caddy with a

roll of brown paper towels rather than napkins. The ingredients used are extraordinarily

similar if not identical. The Condado restaurants are decorated with large murals

featuring the Day of the Dead theme just like Barrio. Patrons order custom-made tacos

from virtually identical menus placed on the table with pre-sharpened pencils. The tacos

are served in a similar manner, foil-wrapped in a basket, including a plastic spork. The


                                             2
signage above the door is nearly identical. Barrio advertises that its name implies that it

is located in the heart of the “neighborhood,” while Condado advertises it is in the heart

of the “county.”

       In 2013, Kahn sued Leneghan in state court contending Kahn had developed the

build-your-own taco concept. Leneghan disputed this and the litigation ultimately

resolved via the aforementioned settlement agreement. After the agreement, Kahn and

his business partners opened Condado Tacos in Columbus and have since expanded to

Cincinnati, Pittsburgh, Indianapolis and now plans to open in the Cleveland area,

specifically in Orange Village, Ohio at Pinecrest shopping center. It is the Cleveland

restaurant that Plaintiffs seek to enjoin from opening. The parties have engaged in

extensive negotiations, including Defendants’ purchase of Barrio. Apparently,

negotiations broke down and the Pinecrest Condado Taco is due to open on November

15, 2018. Plaintiffs filed their Motion for Temporary Restraining Order and Preliminary

Injunction on November 2, 2018, seeking to enjoin Defendants from opening Pinecrest

Condado.

       According to Plaintiffs, Condado has misappropriated Barrio trade secrets and

trade dress to such an extent that customers walking into a Condado are likely to be

confused as to the connection and association between Condado and Barrio. Plaintiffs’

claim the following: Condado utilizes a similar menu, its walls are adorned with painted

murals featuring Day of the Dead themes. Its menu items are nearly identical to Barrio’s

and are served in foil with a spork just like Barrio. Kahn also markets each new Condado

by proclaiming he was a co-founder of Barrio. Servers dress in street clothes and brown


                                             3
paper towels are used instead of napkins.

       Defendants contend Plaintiffs acknowledge that the settlement agreement permits

Defendants to operate a Mexican-themed restaurant utilizing a “build your own” concept.

Also, the settlement agreement includes a provision that allows Kahn to indicate he was a

co-founder of Barrio. Leneghan acknowledged in a deposition that Kahn helped develop

the Barrio concept.   Defendants contend that much of what Barrio claims as trade dress

has been taken from other existing restaurants. As an example, Defendants point out that

the Barrio logo uses the same name “Barrio” and same font as an existing Barrio

restaurant chain in Minnesota and the name “Barrio” is used by twelve other restaurants

in the U.S. Defendants further contend that the Day of the Dead theme is prevalent

throughout modern Mexican restaurants as demonstrated by photos submitted by

Defendants of Day of the Dead murals in restaurants throughout Northeastern Ohio.

Plaintiffs acknowledge that the build-your-own concept is a trending restaurant concept

used by other restaurants, including Mexican restaurants in Northeastern Ohio.

Furthermore, Defendants contend that Plaintiffs’ other trade dress elements, including

servers in street clothes, use of sporks, mason jars, paper towels and foil wrap are too

commonplace to constitute an inherently distinctive design and are functional in nature.

       Defendants also note that each Condado is different, with the first three Columbus

Condado’s using a black and white Day of the Dead theme. However, in March of 2017

Condado determined that the black and white Day of the Dead theme was overdone in

Mexican restaurants and began using a different interior design decor, including bright

colored cartoonish murals with wall paintings emblematic of the location and or region.


                                             4
This colorful cartoonish mural theme is used in the Pinecrest location. Thus, there is no

risk of confusion with Barrio. Likewise its signage is dissimilar to Barrio as it lacks the

oval design and font similarities.

       While Plaintiffs focus on the similarities between Barrio and the Columbus

Condados, it is the similarities between Barrio and the Pinecrest Condado that the Court

must limit its focus because Plaintiffs seek to enjoin the Pinecrest location from opening.

Defendants contend there is no similarity in look or design. Apart from the stark interior

design and signage differences, Defendants note that Barrio locations are placed in

neighborhoods, while Condados are generally located in new construction or ground-up

developments. Barrio points to customer reviews on social media posts to demonstrate

that some have confused the two restaurants but these are limited to the Columbus area

Condados and not Pinecrest.

       Moreover, Defendants argue Plaintiffs’ federal trademark claims are barred by the

relevant statute of limitations. Barrio was aware of Condado’s alleged misappropriation

back in 2014 when it sent a cease and desist letter to Defendants. Thus, Defendants

argue Plaintiffs are unlikely to succeed on the merits.

       Finally, Defendants contend Plaintiffs cannot show irreparable harm because lost

revenue is not irreparable harm. Defendants however, will suffer substantial harm if they

are enjoined from opening as its employees would be unable to earn wages and Pinecrest

would be obligated on its lease without earning revenue to cover it. Because the public

interest is best served by open competition in the marketplace the public interest is best

served by allowing the opening to occur.


                                             5
                                       Standard of Review

       Injunctive relief is an extraordinary remedy and is issued cautiously and

sparingly. See Weinberger v. Romero-Barcelo, 456 U.S. 305, 312-313 (1982).

       Four factors must be considered when deciding whether to grant an injunction: (1)

whether the movant has a strong likelihood of success on the merits; (2) whether there is

a threat of irreparable harm to the movant; (3) whether others will suffer substantial harm

as a result of the injunction, should it issue; and (4) whether the public interest will be

served by the injunction. See Rock & Roll Hall of Fame and Museum, Inc. v. Gentile

Prods., 134 F. 3d 749, 753 (6th Cir. 1998); Vittitow v. Upper Arlington, 43 F. 3d 1100,

1109 (6th Cir. 1995) (the four factors are “not prerequisites to be met, but factors to be

balanced.”); D.B. v. Lafon, 2007 U.S. App. LEXIS 3886 (6th Cir. 2007). While no single

factor will be determinative as to the appropriateness of the equitable relief sought, (In re

DeLorean Motor Co., 755 F. 2d 1223, 1229 (6th Cir. 1985)), “ a finding that there is

simply no likelihood of success on the merits is usually fatal.” Gonzales v. Nat’l Bd. of

Med. Exam’rs, 225 F. 3d 620, 625 (6th Cir. 2000).

       The moving party must establish its case by clear and convincing evidence. See

Deck v. City of Toledo, 29 F. Supp. 2d 431, 433 (N.D. Ohio 1998), citing Garlock, Inc., v.

United Seal, Inc., 404 F. 2d 256, 257 (6th Cir. 1968).

       The Court may issue a temporary restraining order only if the movant gives

security in an amount that the court considers proper to pay the costs and damages

sustained by any party found to have been wrongfully enjoined or restrained. (Fed. R.

Civ. P. 65c).


                                              6
Trade Dress

       Plaintiffs seek to enjoin Defendants from opening the Pinecrest Condado and any

other new Condado or similar restaurant until the suit is resolved. Plaintiffs’ Motion for

Temporary Restraining Order seeks such an injunction due to Defendants alleged

ongoing infringement in violation of the Lanham Act at Section 43(a). “The Lanham

Act, 15 U.S.C. §§ 1051–1141n, encompasses the protection not just of wordmarks and

symbols, but also of trade dress.” Groeneveld Transp. Efficiency, Inc. v. Lubecore Int'l,

Inc., 730 F.3d 494, 503 (6th Cir. 2013) citing Wal–Mart Stores, Inc. v. Samara Bros., 529

U.S. 205, 209, 120 S.Ct. 1339, (2000). Section 43(a) of the Lanham Act creates a

“federal cause of action for infringement of marks and trade dress that have not obtained

federal registration.” Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760–61 (6th Cir.2005);

15 U.S.C. § 1125(a). “Trade dress is the total image of the product, including all of its

identifying characteristics such as size, shape, package, and sales techniques, which make

it distinguishable from other products in the market.” Happy's Pizza Franchise, LLC v.

Papa's Pizza, Inc., No. 10 15174, 2013 WL 308728, at *3 (E.D. Mich. Jan. 25, 2013)

citing Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 764 n. 1, 112 S.Ct. 2753, 120

L.Ed.2d 615 (1992).

       To succeed on a trade dress infringement claim under the Lanham Act, a plaintiff

must prove: “1) that the trade dress in question is distinctive in the marketplace, thereby

indicating the source of the good it dresses, 2) that the trade dress is primarily

nonfunctional, and 3) that the trade dress of the competing good is confusingly similar.”

Abercrombie & Fitch Stores, Inc. v. American Eagle Outfitters, Inc., 280 F.3d 619, 629


                                              7
(6th Cir.2002).

Distinctiveness

       “Distinctiveness of trade dress may be inherent or demonstrated by secondary

meaning.” Happy's Pizza, 2013 WL 308728, at *3 citing Abercrombie, 280 F.3d. at 635.

Trade dress is inherently distinctive when its “intrinsic nature serves to identify a

particular source.” Id. It acquires secondary meaning when, “ ‘in the minds of the

public, the primary significance of a [trade dress] is to identify the source of the product

rather than the product itself.’ ” Id. In Abercrombie & Fitch, the Sixth Circuit adopted

the categories of distinctiveness created by the Second Circuit. Among these categories,

those marks found to be “arbitrary (‘Lucky Strike cigarettes'), fanciful (‘Kodak’ film), or

suggestive (‘Tide’ laundry detergent”)” are inherently distinctive. Id. (citing

Abercrombie & Fitch Co., v. Hunting World, Inc., 537 F.2d 4, 10–11 (2d Cir.1976).

Those that are merely descriptive or generic are not inherently distinctive. Id. at 636.

       Here, Plaintiffs allege a protectable trade dress in its combination and

arrangement of design elements that “when taken together” are inherently distinctive.

The “interior décor category fits awkwardly into the classifications of trade dress law,

constituting either product packaging or a ‘tertium quid’ akin to product packaging.” Best

Cellars, Inc. v. Wine Made Simple, Inc., 320 F.Supp.2d 60, 70 (S.D.N.Y.2003), citing

Wal–Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205, 215, 120 S.Ct. 1339, 146

L.Ed.2d 182 (2000). Both the Best Cellars and Happy’s Pizza courts determined that the

Abercrombie test applied to trade dress claims arising out of restaurant decor

infringement.


                                              8
        Here, the Court finds a number of problems with the elements that Barrio claims

comprise its distinctive mark. First, the name “Barrio” is not distinctive, as Defendants

have demonstrated a dozen other restaurants use the name. The use of the Day of the

Dead theme is also used in other Mexican restaurants as demonstrated by Defendants. In

their Reply, Plaintiffs include a chart detailing alleged trade dress elements that both

restaurants have in common. One of these is “no two stores have same graffiti, street

art.” (ECF # 13-2). This element weighs against Plaintiffs distinctiveness claim as it

demonstrates there is no common interior mural art. This conclusion is supported by

Defendants’ evidence that Barrio uses black and white color schemes throughout its

restaurants while the Pinecrest Condado’s uses brightly colored, cartoonish murals

featuring a giant sun, a crowned female on a throne and various creatures. While it does

have various skulls on the glass doors and at least one mural of a skull with liquid in it,

these are not confusingly similar to the skeletal caricatures common throughout Barrio.

        Neither is the Barrio signage similar to the Pinecrest Condado’s. Barrio presents

the name written horizontally in a unique font in an oval circle while Pinecrest

Condado’s signage presents a its name in electronically illuminated, red or white block

lettering.

        Furthermore, a review of video of Barrio in Willoughby, Ohio and Pinecrest

Condado finds additional design differences in that Barrio uses square, four-person

green- topped tables with red and black chairs while Condado has long communal-style

tables with backless brown stools. In short, the differences in the restaurant decor and

style is stark and substantial such that there could be little likelihood of confusion based


                                              9
on the appearance of each store.

Nonfunctional

       Most of the remaining elements claimed by Barrio represent functional design

elements, including: foil wrapped food, sporks, mason jars for serving drinks, paper

towels instead of napkins, non-uniformed staff, table caddies and scantron order forms.

These elements are not unique to Barrio as demonstrated by Defendants and furthermore,

cannot provide the basis for distinctiveness under the Lanham Act. See Two Pesos, Inc.

v. Taco Cabana, Inc., 505 U.S. 763, 769, 112 S. Ct. 2753, 2758, 120 L. Ed. 2d 615

(1992). (“It is also clear that eligibility for protection under § 43(a) depends on

nonfunctionality.”).

       Defendants further offer evidence that other establishments, including other

Mexican restaurants, use scantron selection menus. Thus, the use of such menus is not

unique to Barrio. While Barrio contends the menu offerings are nearly identical, the

choice of meats, sauces, salsas and cheeses are most certainly not unique to Barrio but

are commonplace in Mexican restaurants.

        Plaintiffs have the burden of demonstrating a substantial likelihood of success on

the merits by clear and convincing evidence. Because Defendants have demonstrated

with competent evidence that Plaintiffs’ trade dress fails to demonstrate a distinctive,

protectable trade dress, Plaintiff has failed to meet its burden. Based on the evidence

before the Court, Plaintiffs alleged distinctive design elements are either non-distinctive,

functional or are not confusingly similar to those of Condado’s Pinecrest restaurant.

       In Happy's Pizza Franchise, LLC v. Papa's Pizza, Inc., No. 10 15174, 2013 WL


                                             10
308728, at *4 (E.D. Mich. Jan. 25, 2013) , the court, on summary judgment, was

presented with a trade dress claim similar to the one before this Court. Happy’s

restaurant alleged it had a trade dress claim based on its unique interior and exterior

decor and that a competitor, Papa’s Pizza, Inc. infringed Happy’s trade dress. The court

denied Happy’s motion for partial summary judgment holding, “Happy's failed to provide

evidence that each Happy's restaurant uses this specific uniform theme, that other fast

food restaurants do not use these elements, that customers exclusively associate these

elements and menu items with Happy's, that other restaurants do not offer similar food

combinations, and that all of Papa's restaurants use these elements.”

       Furthermore, in Best Cellars, Inc. v. Wine Made Simple, Inc., 320 F. Supp. 2d 60,

72 (S.D.N.Y. 2003), the Court looked to the trade dress as a whole, not its individual

elements holding, “the trade dress is the overall look of the store, consisting of a

cumulation of interacting elements, and defendants do not infringe by appropriating the

marketing concept, or any particular element of plaintiff's design, unless the overall dress

is sufficiently similar to generate likely consumer confusion.” Thus, where a

competitor’s decor may copy some elements of another’s, this alone will not constitute

trade dress infringement when the trade dress owner’s alleged trade dress lies in the

interaction of several elements that combined create a distinctive trade dress.

       Plaintiffs have failed to demonstrate a likelihood of success on their Lanham Act

claim. “The failure to show any likelihood of success on the merits—let alone a strong

or substantial likelihood of success—is enough, by itself, to warrant denial of preliminary

injunctive relief.” Essroc Cement Corp. v. CPRIN, Inc., 593 F. Supp. 2d 962, 969 (W.D.


                                             11
Mich. 2008) citing Abney v. Amgen, Inc., 443 F.3d 540, 547 (6th Cir.2006) (“a finding of

no likelihood of success ‘is usually fatal’ ”). Because Plaintiffs have failed to

demonstrate by clear and convincing evidence a substantial likelihood of success on the

merits, the Court denies Plaintiffs’ Motion.

       IT IS SO ORDERED.


                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge
Dated: November 14, 2018




                                               12
